Citation Nr: 1714952	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-36 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to August 1991.  Thereafter, he served in the Tennessee National Guard and was called for active duty from February 2003 to July 2003 and from December 2003 to April 2005.  There is also evidence of record that the Veteran may have been activated from September 7, 2005, to September 30, 2005, following Hurricane Katrina, but this service has not been verified.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that, although the Veteran filed a claim for service connection for hammer toes, the medical evidence of record documents numerous foot conditions, including flat feet, thus, the Board has recharacterized the issue as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In February 2014, the Veteran testified before the undersigned Veteran's Law Judge at a travel board hearing.  The transcript of that proceeding has been associated with the claims file.

In April 2014, March 2015, November 2015, and August 2016, the Board remanded the case for further evidentiary development.  In the August 2016 remand, the Board remanded the current issue as well as the issue of entitlement to service connection for hammer toes.  In March 2017, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral hammertoes.  Therefore, that issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand: Afford the Veteran an examination by a podiatrist in accordance with the Board's prior remand directives.

In its August 2016 remand the Board directed that the Veteran be scheduled for a VA examination by a podiatrist and that the podiatrist provide a medical opinion.  However, a staff physician examined the Veteran and provided a medical opinion in September 2016.  The AOJ did not state that a podiatrist was unavailable at the Veteran's local VA medical facility, nor did it otherwise indicate that compliance with the Board's remand directive was not possible.  As a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand, the case must once again be remanded to provide the Veteran with an examination by a podiatrist.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
If such an examination cannot be scheduled due to the unavailability of a podiatrist at the Veteran's local VA medical facility, the AOJ should expressly annotate the file as such and send the claims file to a podiatrist to provide the requested opinion.  

Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from July 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.
2. Schedule the Veteran for an examination by a podiatrist.  If such an examination cannot be scheduled due to the unavailability of a podiatrist at the Veteran's local VA medical facility, the AOJ should expressly annotate the file as such and send the claims file to a podiatrist to provide the requested opinion.  

The claims file must be reviewed by the podiatrist.  After reviewing the claims file, the podiatrist should respond to the following:

a. Are the Veteran's flat feet considered a congenital defect?  For purposes of answering this question, the podiatrist is asked to consider a congenital defect to be a condition that is static in nature, such that it is incapable of improvement or deterioration. Alternatively, is the Veteran's flat feet considered a congenital disease?  In answering this question, the podiatrist is asked to consider a congenital disease to be a condition that is progressive in nature, such that it can worsen over time.  Rather than being a condition that is present at birth (congenital), can flat feet be a condition that is acquired or that develops during military service?  Please explain why or why not.

b. If it is determined that the flat feet is a congenital defect, was there additional disability superimposed upon that congenital defect during the Veteran's service or lifetime?  If so, is it at least as likely as not (50 percent probability or greater) that the superimposed disability was related to any event or injury during the Veteran's service?  Please explain why or why not.

c. If it is determined that the flat feet is a congenital disease (or neither a congenital disease or defect), is it as likely as not that the condition is related to service?  Please explain why or why not.

In rendering these opinions, the podiatrist should discuss the lack of findings of flat feet or any history of foot problems on the Veteran's May 1983 enlistment examination report as well as the indications of flat feet in 1983, 2006 and 2010, the April 2011 VA examiner's opinion that the flat feet are a congenital problem not caused or aggravated by service, and the August 2014 January 2016, and September 2016 VA examination reports.

A rationale for any opinions expressed should be set forth.  If the podiatrist cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




